Citation Nr: 1647915	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  12-33 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 2002 to October 2002 and from February 2003 to May 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Social Security Administration records show that the Veteran worked as a shipping clerk from July 2005 until August 2007, and in housekeeping from April 2010 to May 2010.  During a March 2009 VA examination, the Veteran stated that she was "not qualified for the job [she] thought [she] had."  The examiner noted the Veteran's contentions that her unemployment was due to her mental disorder's side effects.  Regarding the job in housekeeping, the Veteran stated that the employer never gave her a good reason, so she assumed that the employer terminated her due to her conditions.  However, the Veteran's employer indicated that they terminated the Veteran because of lack of work.  See January 2011 VA Form 21-4192.  In April 2011, the AOJ provided the Veteran with a VA examination to assist in adjudicating the issue of entitlement to a TDIU.  

The Board finds that the April 2011 VA examination report and opinion are inadequate for adjudication purposes and, therefore, an additional VA medical examination and opinion are required.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a claim . . . , even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.").  In that regard, the April 2011 VA opinion does not directly and fully address the question of whether the Veteran's service-connected disability, by itself, renders her unemployable.  The Board notes that the April 2011 VA examiner opined that the Veteran's functional impairment, as it relates to PTSD, only moderately impacts on her ability to engage in physical and sedentary work.  However, the examiner did not explain or provide any rationale as to her conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (noting that "most of the probative value of a medical opinion comes from its reasoning").  Although the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one, see Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), medical examiners are responsible for providing a full description of the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v, Shinseki, 26 Vet. App. 376, 381.    

Based on the foregoing, the Board finds that a VA social and industrial survey should be obtained on remand to assist in resolving the issue of the Veteran's entitlement to a TDIU by providing a full description of the effects of the Veteran's service-connected PTSD as it relates to her ability to secure or follow a substantially gainful occupation.      

Finally, the Veteran was hospitalized at the Tuscaloosa VAMC from January 2013 to March 2013 for her PTSD; the AOJ indicated that they reviewed those treatment records in an October 2013 rating decision.  However, those treatment records have not been associated with the claims file.  On remand, the AOJ should associate those records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.  A specific request should be made to the Tuscaloosa VAMC. 

2.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disability on her ability to secure or follow a substantially gainful occupation.  Service connection is in effect for PTSD. 

The social worker is requested to:

(a) Describe the Veteran's employment history.

(b) Elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

(c) Provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disability on her daily activities, to include her employability, taking into consideration her level of education, any special training, and previous work experience, but not her age or any impairment caused by non-service-connected disabilities. 

The report should also indicate if there is any form of employment that the Veteran could perform and, if so, what type. 

A written copy of the report should be associated with the claims folder.

3.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




